Citation Nr: 9902947	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  94-28 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a separate disability evaluation for 
pericarditis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to January 
1963, from April 1963 to April 1967 and from April 1970 to 
April 1976.

This matter initially arose from a September 1993 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO) in which the RO denied the veteran a compensable 
evaluation for pericarditis.  The Board notes that in an 
April 1994 rating action, the RO granted entitlement to 
service connection for hypertension and in so doing, 
recharacterized the disability as hypertension with a history 
of pericarditis for which a 10 percent evaluation was 
assigned under Diagnostic Code 7101, and a separate 
noncompensable evaluation for pericarditis was dropped.  The 
veteran duly voiced disagreement with that action, and an 
appeal to the Board of Veterans' Appeals (the Board) was 
subsequently perfected.

In a May 1998 rating determination, the RO granted a 30 
percent evaluation for hypertension with a history of 
pericarditis, and changed the Diagnostic Code used for the 
evaluation of the veteran's disability from Diagnostic Code 
7101 to Diagnostic Code 7007.  Subsequently, in a September 
1998 rating action, the RO granted a 100 percent evaluation 
for congestive heart failure with hypertension and a history 
of pericarditis under 38 C.F.R. § 4.104, Diagnostic Code 7007 
(1998).

In correspondence submitted in November 1998, the veteran and 
his representative indicated that they wished to withdraw all 
other issues on appeal, but wished to pursue the issue of 
entitlement to a separate and compensable evaluation for 
pericarditis.  Accordingly, this is the only issue which will 
be addressed by the Board. 


FINDINGS OF FACT

1.  The veteran currently has a 100 percent evaluation for 
congestive heart failure with hypertension and a history of 
pericarditis.  

2.  The record is negative for any current evidence or a 
diagnosis of pericarditis.

3.  Symptoms which include dyspnea and enlargement of the 
heart are part and parcel of service-connected congestive 
heart failure.


CONCLUSION OF LAW

Entitlement to a separate evaluation for pericarditis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991);38 C.F.R.§§  4.1, 
4.2, 4.13, 4.14 (1998); 38 C.F.R. § 4.104, Diagnostic Codes 
7002 and 7007, as in effect prior to January 12, 1998 and as 
of and after January 12, 1998.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the claim presented involves 
a claim for separate and compensable evaluation for 
pericarditis, a condition for which service connection is 
currently in effect by virtue of a 100 percent disability 
which has been granted for congestive heart failure with 
hypertension and a history of pericarditis.  The Board finds 
that the veteran's claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).

Applicable Law and Regulations

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991).  In considering the severity of 
a disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1987).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2 (1997); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

The repercussion upon a current rating of service connection 
when change is made of a previously assigned diagnosis or 
etiology must be kept in mind. The aim should be the 
reconciliation and continuance of the diagnosis or etiology 
upon which service connection for the disability had been 
granted.  38 C.F.R. § 4.13 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Factual Background

Service medical records reflect that a diagnosis of probable 
pleurisy was made in 1962 following the veteran's complaints 
of right side chest pain.  The veteran received treatment for 
his cardiovascular symptomatology in 1964 and 1965 and in 
1965 a diagnosis of pleurisy with effusion and pericarditis 
with effusion and coin lesion of the lung were made.  

Upon VA examination conducted in August 1976, shortly after 
the veteran left service, the examiner commented that it was 
possible that the veteran had a previous history of 
pericarditis, as the evidence supported such as a result of 
clubbing of the veteran's fingers on both hands.  It was 
noted however, that upon examination there were a few signs 
to support that diagnosis.  A diagnosis of an old history of 
pericarditis and pleural effusion was made.  

By rating action of October 1976, the RO granted service 
connection for residuals of pleurisy, for which a 10 percent 
evaluation was assigned under Diagnostic Code 6810, and for 
hypertension with a history of pericarditis, for which a 10 
percent evaluation was assigned under Diagnostic Code 7101.

A VA examination was conducted in December 1978, at which 
time an impression of no hypertension was made.  In September 
1979, the RO proposed to sever service connection for 
hypertension, but indicated that a non-compensable evaluation 
for pericarditis would be maintained.  The severance of 
service connection for hypertension was undertaken in a 
February 1980 rating action.  In that rating action, a 10 
percent evaluation was continued for pleurisy and a 
noncompensable evaluation was assigned for pericarditis, 
evaluated under Diagnostic Code 7002.

In March 1992, the veteran requested re-evaluation of his 
service connected conditions, including pleurisy and 
pericarditis, as well as requesting reinstatement of service 
connection for hypertension.  A VA examination was conducted 
in April 1992, at which time an X-ray film of the chest 
revealed no active disease, and the impressions included left 
chest pain of undetermined etiology and hypertension under 
satisfactory control with medication.  By rating action of 
September 1993, the RO denied increased evaluations for 
pleurisy and for pericarditis.  The veteran appealed that 
decision, and also indicated that he disagreed with the 
severance of service connection for hypertension.

In an April 1994 rating action, the RO granted entitlement to 
service connection for hypertension.  In so doing, the RO 
characterized the disability as hypertension with a history 
of pericarditis for which a 10 percent evaluation was 
assigned under Diagnostic Code 7101.  The RO determined that 
the evidence did not show any functional or pathological 
evidence of pericarditis, so that disability was included 
with the evaluation for hypertension instead of being 
assigned a separate noncompensable evaluation under 
Diagnostic Code 7002.  

Thereafter, the veteran underwent cardiovascular testing at a 
private facility in May 1994, at which time there was no 
mention of pericarditis.  Also received was a private medical 
record dated in June 1994 reflected that chest X-ray films 
revealed that the heart was normal in size.  Old pleural 
thickening was noted, but no active disease was suspected.  

In a January 1995 rating action, the RO denied a compensable 
evaluation for pericarditis.  Subsequently, the veteran 
provided hearing testimony at a hearing held at the RO in 
February 1995.  Also submitted for the record were VA 
outpatient records dated through March 1995.  In a hearing 
officer's decision rendered in June 1995, a compensable 
evaluation for pericarditis was denied.  It was reasoned that 
there was no evidence of pericarditis upon examination 
conducted in 1994 and that the VA outpatient treatment 
reports showed no treatment for pericarditis or for any heart 
condition.

A VA examination was conducted in March 1997.  Upon 
examination the veteran gave medical history of an enlarged 
heart in 1963 for which he was hospitalized for 6 months and 
treated for fluid in the left lung.  He indicated that when 
it healed, he had pleurisy with effusion, and was diagnosed 
with an enlarged heart and hypertension.  He stated that he 
had suffered from three strokes occurring in 1984, 1985, and 
1989, and that he had a relapse in 1992.  The veteran 
indicated that he did not have full use the left side of his 
body.  A chest X-ray taken in March 1997 revealed linear 
atelectasis in the left lung base and old pleural thickening, 
but revealed no evidence of pleural effusion or acute 
infiltrates.  Chest X-ray films taken in February 1997 were 
included in the examination report, and revealed no evidence 
of acute congestive heart failure, but showed linear scarring 
in the left lung base and pleural thickening in the left 
costophrenic angle.  Cardiovascular examination revealed a 
normal sinus rate and rhythm, no murmurs, 2+ pitting edema, 
sitting pulse of 93, and blood pressure of 164/92.  The 
diagnoses included bilateral pedal edema, 2+; a history of 
cardiomegaly and hypertension.

In July 1997, the veteran's representative submitted 
correspondence which stated that the veteran had been 
admitted to a VA hospital in July 1997 due to heart failure.  
It was requested that the veteran's claim of entitlement to 
an increased evaluation for  hypertension with a history of 
pericarditis be reopened, and that heart failure also be 
included in the evaluation.  

VA medical records dated in July 1997 reflected that the 
veteran was hospitalized at that time for left extremity 
edema and cellulitis.  X-ray films take of the chest revealed 
mild pulmonary vascular congestion without evidence of 
interstitial edema; a 2 cm pulmonary nodule in the left lower 
lobe; and small left pleural effusion, versus pleural 
thickening.  He was followed for possible congestive heart 
failure.

A VA examination was conducted in December 1997.  The veteran 
complained of dyspnea on exertion after walking 3 to 4 blocks 
at a slow pace.  At a faster pace, he reported that he could 
walk only one block before experiencing dyspnea.  He reported 
experiencing tightness of the chest when he is in a reclining 
position.  He also reported trouble breathing in hot and dry 
weather, and experiencing edema of the lower extremities.  A 
chest X-ray revealed that the heart was within normal limits.  
However, a cardiogram showed bi-atrial enlargement and left 
ventricular hypertrophy.  The examiner commented that one 
could conclude from the records that although the veteran's 
heart was a normal size, it had been a small heart to begin 
with and was now normal sized primarily because of 
enlargement of left ventricle and both atria.  The diagnoses 
included congestive heart failure with enlargement of the 
cardiac chambers and hypertensive heart disease, treated.

By rating action of May 1998, the RO granted a 30 percent 
evaluation for hypertension with a history of pericarditis, 
and changed the Diagnostic Code from 7101, hypertensive 
vascular disease, to 7007, hypertensive heart disease.  [As 
will be discussed in detail below, the VA Schedule for Rating 
Disabilities was revised with respect to the regulations 
applicable to cardiovascular system disabilities. This change 
became effective January 12, 1998. 62 Fed.Reg. 65207 (Dec. 
11, 1997).]  

A private medical report from Dr. D. was submitted in July 
1998.  Therein, it was reported that an electrocardiographic 
impression had revealed moderate arterial hypertension at 
rest.  It was noted that the veteran had tolerated about 6 
METs of activity.  The report indicated that the stress test 
was discontinued due to increasingly severe dyspnea with 
fatigue and vague chest discomfort.  There were no 
arrhythmias noted.  It was concluded that the veteran had 
mild arterial hypertension, which required better control.  

A VA examination, which was conducted by a fee basis 
physician, was completed in July 1998.  The medical history 
revealed hypertension since 1976, and history of three 
strokes with associated left side weakness.  It was noted 
that the veteran had been hospitalized in July 1997 for 
congestive heart failure.  It was reported that he was able 
to walk slowly for 8 to 10 blocks, but that when he walked 
fast he experienced substernal chest tightness.  Physical 
examination revealed that upon exercise treadmill testing the 
veteran tolerated about 6 METs of activity and that the test 
was discontinued due to dyspnea, fatigue and vague chest 
discomfort.  A hypertensive response to exercise was noted.  
The diagnoses included: congestive heart failure; 
hypertension; status post pericarditis - "none evident 
now"; and chest pain on exertion - coronary artery status 
unknown.  

By rating action of September 1998, the RO granted a 100 
percent evaluation for congestive heart failure with 
hypertension and a history of pericarditis, assigned under 
Diagnostic Code 7007.  In effect, the RO recharacterized the 
veteran's cardiovascular disability, which had formerly been 
described as hypertension with a history of pericarditis, as 
congestive heart failure with hypertension and a history of 
pericarditis.

Following that evaluation, the veteran and his representative 
argued that a separate and compensable evaluation was 
warranted for pericarditis.  

Analysis

The veteran is currently in receipt of a 100 percent 
evaluation for congestive heart failure with hypertension and 
a history of pericarditis, assigned under 38 C.F.R. § 4.104, 
Diagnostic Code 7007, used for the evaluation of hypertensive 
heart disease. 

It has been argued by the veteran and his representative that 
a separate and compensable evaluation for pericarditis is 
warranted.  Specifically, it is contended that the veteran 
experiences symptomatology such as an enlarged heart and 
dyspnea on exertion, and that these symptoms are separate and 
distinct from the disability currently described as 
congestive heart failure.

It would be considered "pyramiding" to evaluate the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Veterans Appeals has interpreted 38 
U.S.C.A. § 1155 as implicitly containing the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  See Fanning v. Brown, 
4 Vet.App. 225, 230 (1993).  However, it is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under one or more 
diagnostic codes.  The critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
another condition.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) [where a veteran with a service-connected facial 
injury sought an increased rating, the veteran's disability 
was to be properly assigned compensable ratings under 
separate codes for disfigurement, tender and painful scars 
and muscle injury].

Effective January 12, 1998, the provisions of 38 C.F.R. § 
4.104, pertaining to the Cardiovascular System portion of the 
VA Schedule for Rating Disabilities were amended.  These 
amendments include changes to Diagnostic Codes 7002 and 7007, 
pertaining to pericarditis and hypertensive heart disease.  
62 Fed. Reg. 65207 (Dec. 11, 1997).  The veteran's service 
connected cardiovascular disability has been evaluated by the 
RO under both the new and the old criteria.  In Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the United States Court of 
Veterans' Appeals (Court) held, in pertinent part, that where 
the law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Thus, the veteran's cardiovascular disorder 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to the 
veteran and accordingly whether a separate evaluation is 
warranted for pericarditis. 

It may be helpful to identify the symptomatology which is 
currently compensated at the 100 percent rate under 
Diagnostic Code 7007, in order to determine whether the 
symptomatology which is reportedly attributable to the 
pericarditis warrants a separate evaluation.  Under the 
rating criteria in effect prior to January 12, 1998, 
hypertensive heart disease with marked enlargement of the 
heart, or the apex beat beyond the midclavicular line, as 
well as sustained diastolic pressure of 120 or more, dyspnea 
on exertion, and more than light manual labor precluded, 
warranted a 60 percent evaluation.  With definite signs of 
congestive heart failure, more than sedentary employment 
precluded, a 100 percent evaluation is warranted.  

Under the rating criteria used for hypertensive heart disease 
under Diagnostic Code 7007 in effect as of and after January 
12, 1998, chronic congestive heart failure; or a workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or there is left ventricular 
dysfunction with an ejection fraction of less than 30 percent 
warrants a 100 percent evaluation.  A 60 percent evaluation 
is warranted for more than one episode of acute congestive 
heart failure in the past year; or a workload of 3 to 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.

Under the provisions of Diagnostic Code 7002 governing 
pericarditis in effect prior to January 12, 1998, 
pericarditis was rated under Diagnostic Code 7000 as 
rheumatic heart disease. A 10 percent evaluation contemplated 
inactive pericarditis with identifiable valvular lesion(s); 
slight, if any dyspnea; the heart not enlarged; following 
established active rheumatic heart disease.  An evaluation 
greater than 10 percent is contemplated from the termination 
of an established service episode of rheumatic fever, or its 
subsequent reoccurrence, with cardiac manifestations, during 
the episode or recurrence, for three years, or in cases of a 
diastolic murmur with characteristic electrocardiogram 
manifestations "or definitely enlarged heart."  In Drosky v. 
Brown, 10 Vet. App. 251 (1997), the United States Court of 
Veterans Appeals (Court) held, in a case involving an 
increased rating for pericarditis, that the use of the word 
"or" in the previously quoted text provides an independent 
basis for a 30 percent evaluation under this Diagnostic Code.

Under the provisions of 7002 governing pericarditis in effect 
on and after January 12, 1998, pericarditis is rated under 
Diagnostic Code 7002.  The Board notes that the rating 
criteria is exactly the same as that used for the evaluation 
of hypertensive heart disease under Diagnostic Code 7007.  
Both Diagnostic Codes 7002 and 7007 provide that a 10 percent 
evaluation is warranted for documented pericarditis resulting 
in a workload of greater than 7 METs but not greater than 10 
mets results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication required.  

Following a review of the evidence the Board has determined 
that a separate evaluation is not warranted for pericarditis.  
Most significantly, the Board notes that the veteran has not 
been diagnosed with or treated for pericarditis since 
service.  There is no current diagnosis of pericarditis, only 
a history of that disability as shown by the most recent 
medical evidence in the form of the medical examination 
conducted in July 1998, and as shown by the absence of any 
mention or diagnosis of pericarditis on VA examinations 
conducted in December 1997 and March 1997, or in the VA 
hospitalization records dated in July and August 1997.  
Accordingly, in the absence of any current evidence of the 
disability claimed as pericarditis, an evaluation under 
Diagnostic Code 7002 is not warranted either under the new or 
old rating criteria.

In order to justify the assignment of a separate evaluation 
for pericarditis, the symptoms attributable to that 
disability must be shown to be separate and distinct from an 
already service connected disability.  In this case, the 
veteran and his representative argue that the veteran's 
symptoms of an enlarged heart and of dyspnea are separate and 
distinct from the manifestations of the disability 
characterized as congestive heart failure which is currently 
assigned a 100 percent evaluation under Diagnostic Code 7007.  
However, as indicated under the amended rating criteria in 
effect on and after January 12, 1998, the rating criteria for 
pericarditis evaluated under Diagnostic Code 7002, and 
congestive heart failure, evaluated under Diagnostic Code 
7007 is exactly the same.  Furthermore, in order to warrant a 
separate compensable evaluation under Diagnostic Code 7002, 
documented pericarditis resulting in the symptomatology 
specifically enumerated under that code must be shown.  In 
this case, pericarditis is not currently documented.  
Moreover, symptoms which include dyspnea, fatigue, angina, 
dizziness, syncope and left ventricular dysfunction are 
already contemplated under the current 100 percent evaluation 
in effect under Diagnostic Code 7007.  Simply stated, a 
separate evaluation for pericarditis is not warranted since 
to do so would amount to "pyramiding."  See 38 C.F.R. 
§ 4.14 (1998).

Under the rating criteria governing Diagnostic Code 7007 used 
in the evaluation of hypertensive heart disease in effect 
prior to January 12, 1998, the symptoms which the veteran and 
the his representative have argued are separate and distinct 
from those currently compensated are in fact specifically 
enumerated as part and parcel of hypertensive heart disease 
under the former provisions of Diagnostic Code 7007.  In 
fact, under the that rating criteria, the requirements for a 
60 percent evaluation were met for evidence of hypertensive 
heart disease with marked enlargement of the heart, or the 
apex beat beyond the midclavicular line, as well as sustained 
diastolic pressure of 120 or more, dyspnea on exertion, and 
more than light manual labor precluded.  The veteran's 
condition which contemplates such symptomatology and more is 
evaluated as 100 percent disabling.  A separate evaluation is 
therefore not warranted as to permit such would amount to 
"pyramiding."  See 38 C.F.R. § 4.14 (1998).

In summary, a separate evaluation for pericarditis is not 
warranted because there is no current diagnosis or evidence 
of the presence of that disability.  Even if pericarditis was 
present, it would be considered "pyramiding" to evaluate 
that disability as separate and distinct from the currently 
service connected congestive heart failure, in light of the 
veteran's symptomatology and the applicable rating criteria, 
both new and former.  38 C.F.R. § 4.14 (1998).  Accordingly, 
entitlement to a separate evaluation for pericarditis is 
denied. 


ORDER

Entitlement to a separate evaluation for pericarditis is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 11 -


